Case 5:20-mj-01952 Document1 Filed on 10/04/20 in TXSD Page 1 of 1

AO 91 (Rev. HI/I1) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Jose Guadalupe MOLINA-Nava ) Case No.

)

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 02, 2020 in the county of La Salle in the
Southern __ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Encinal, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about October 02, 2020 the defendant Jose Guadalupe MOLINA-Nava was apprehended near Encinal, Texas. After a brief
interview it was determined that, Jose Guadalupe MOLINA-Nava was an undocumented alien from Mexico and subsequently placed
under arrest. Further investigation revealed that Jose Guadalupe MOLINA-Nava was previously REMOVED from the United States
on 11/21/2014 at Brownsville, Texas. There is no record that Jose Guadalupe MOLINA-Nava has applied for or received permission
from the Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

(_|continued on the attached sheet. /S/Benigno Cepeda

Complainant's signature

 

Benigno Cepeda Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: October 05, 2020

 

Judge's signature

City and state: Laredo, Texas Diana Song Quiroga _U.S. Magistrate Judge

Printed name and title

 
